Exhibit 10.1
[Execution Version]
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     This Amendment No. 1 to Credit Agreement, dated as of June 7, 2011, (this
“Amendment”), is entered into by BASIC ENERGY SERVICES, INC., a Delaware
corporation (the “Borrower”), the lenders party to the Credit Agreement
described below, and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), a Swing Line Lender and L/C Issuer.
INTRODUCTION
     Reference is made to the Credit Agreement dated as of February 15, 2011 (as
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and the Administrative Agent.
     The Borrower has notified the Administrative Agent and the Lenders that the
Borrower wishes to acquire all of the outstanding equity of (i) Maverick
Stimulation Company, LLC, (ii) Maverick Coil Tubing Services, LLC, (iii) MCM
Holdings, LLC, (iv) Maverick Thru-Tubing, LLC, (v) The Maverick Companies,
(vi) Maverick Solutions, LLC and (vii) MSM Leasing, LLC pursuant to a letter of
intent dated as of June 1, 2011 and a form of Purchase and Sale Agreement as
contemplated therein (the “Proposed Acquisition”).
     In connection with the Proposed Acquisition, the Borrower has requested,
and the Lenders and the Administrative Agent have agreed, to make certain
amendments to, and waive certain requirements of, the Credit Agreement as set
forth herein.
     THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
     Section 1. Definitions; References. Unless otherwise defined in this
Amendment, each term used in this Amendment that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.
     Section 2. Amendment of Credit Agreement.
     (a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition after the definition of “Pro Forma Basis”:
          “Proposed Acquisition” means the acquisition by the Borrower of all of
the outstanding equity of Maverick Stimulation Company, LLC, (ii) Maverick Coil
Tubing Services, LLC, (iii) MCM Holdings, LLC, (iv) Maverick Thru-Tubing, LLC,
(v) The Maverick Companies, (vi) Maverick Solutions, LLC and (vii) MSM Leasing,
LLC pursuant to a letter of intent dated as of June 1, 2011 and a form of
Purchase and Sale Agreement as contemplated therein.

 



--------------------------------------------------------------------------------



 



     (b) Section 2.14(a) of the Credit Agreement is hereby amended by deleting
such clause (a) in its entirety and replacing it with the following:
          (a) Request for Increase. Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request an increase in the Aggregate
Commitments to an amount up to but not exceeding (giving effect to all such
increases) $300,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $15,000,000, and (ii) the Borrower may make a
maximum of four (4) such requests. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).
     (c) Section 2.14(c) of the Credit Agreement is hereby amended by deleting
such clause (c) in its entirety and replacing it with the following:
(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. Subject to the approval of the Administrative
Agent, the L/C Issuer and the Swing Line Lenders (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel, which
invitation may be made concurrently with the notice required by Section 2.14(a).
     (d) Section 7.02 of the Credit Agreement is hereby amended by deleting the
word “and” at the end of clause (k) thereof, replacing the period at the end of
clause (l) thereof with “; and”, and inserting the following clause (m) at the
end of such Section 7.02:
          (m) unsecured Indebtedness in an aggregate principal amount not to
exceed $250,000,000 issued by the Borrower or any of its Subsidiaries on a
single issuance date and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the proceeds of such Indebtedness are utilized (A) if
the Proposed Acquisition is consummated, for the purpose of financing the
Proposed Acquisition, paying fees and expenses incurred with respect thereto,
and for general corporate purposes or (B) if the Proposed Acquisition is not
consummated, for the purpose of refinancing existing Indebtedness of the
Borrower and its Subsidiaries and for general corporate purposes,
(ii) immediately prior to and after giving effect to the issuance of such
Indebtedness, there would be no Default under this Agreement, (iii) such
Indebtedness’ scheduled maturity is no earlier than twelve (12) months after the
Maturity Date, (iv) such Indebtedness does not require any scheduled repayments,
defeasance or redemption (or sinking fund therefor) of any principal amount
thereof prior to maturity, (v) no indenture or other agreement governing such
Indebtedness contains (A) maintenance financial covenants or (B) covenants or
events of default that are more restrictive in any material respect on the
Borrower or any of its Subsidiaries than those contained in the 2019 Senior
Notes Documents, and (vi) with respect to any refinancings, refundings, renewals
or extensions thereof; (x) the amount of such Indebtedness is not increased at
the time of such

-2-



--------------------------------------------------------------------------------



 



refinancing, refunding, renewal, or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal, or
extension and (y) the terms of such refinancing, refunding, renewing, or
extending Indebtedness satisfy the requirements of this Section 7.02(m);
     (e) Section 7.09 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:
          7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or invest in
the Borrower or any Guarantor, except for any agreement in effect (A) on the
date hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on its property to secure the Obligations; provided, however, that
this clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure the Obligations.
     (f) Section 7.12 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:
          7.12 Capital Expenditures. Make or become legally obligated to make
(without duplication) any Capital Expenditure, except for Capital Expenditures
in the ordinary course of business not exceeding, in the aggregate for the
Borrower and it Subsidiaries during each fiscal year, $130,000,000; provided,
however, that so long as no Default has occurred and is continuing or would
result from such expenditure, (a) up to 50% of any unused amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year (such amount,
the “CapEx Rollover Amount”); and provided, further, if a CapEx Rollover Amount
is so carried over, it will be deemed used in the immediately succeeding fiscal
year before the amount set forth opposite for such fiscal year above and (b) for
any fiscal year, the amount of Capital Expenditures that would otherwise be
permitted in such fiscal year pursuant to this Section 7.12 (including as a
result of the application of any CapEx Rollover Amount) may be increased by an
amount not to exceed $25,000,000 of the scheduled amount permitted for the
immediately succeeding fiscal year (the “CapEx Pull-Forward Amount”), provided
that the actual CapEx Pull-Forward Amount in respect of any such fiscal year
shall reduce, on a dollar-for-dollar basis, the amount of Capital Expenditures
that are permitted to be made in the immediately succeeding fiscal year.

-3-



--------------------------------------------------------------------------------



 



     (g) Section 7.15 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:
          7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness, except (a) the prepayment of the Credit Extensions in accordance
with the terms of this Agreement, (b) regularly scheduled payments of
Indebtedness set forth on Schedule 7.02, (c) refinancings, refundings,
extensions or renewals of Indebtedness to the extent such refinancing,
refunding, extension or renewal is permitted by Sections 7.02(d), 7.02(g) or
7.02(m), and (d) the conversion to or exchange for Equity Interests of
convertible or exchangeable debt securities permitted under Sections 7.02(d),
7.02(g) and 7.02(m), and customary payments in cash in lieu of fractional shares
in connection therewith.
     Section 3. Waiver. In addition to the foregoing amendments, the Borrower
has requested that the Administrative Agent and the Lenders waive certain
requirements set forth in the Credit Agreement with respect to the Proposed
Acquisition. The Administrative Agent and the Lenders hereby waive the maximum
pro forma Consolidated Leverage Ratio requirement set forth in clause (c)(i) of
the definition of “Permitted Acquisition” in the Credit Agreement solely with
respect to the Proposed Acquisition, and acknowledge and agree that the Proposed
Acquisition shall constitute a “Permitted Acquisition” so long as the other
requirements set forth in the definition of Permitted Acquisition are satisfied.
This waiver is limited to the extent described herein and shall not be construed
to be a waiver of any other terms of the Credit Agreement or any other Loan
Document.
     Section 4. Representations and Warranties. The Borrower represents and
warrants that (a) the execution, delivery, and performance of this Amendment by
each Loan Party are within the corporate or equivalent power and authority of
such Loan Party and have been duly authorized by all necessary corporate or
other organizational action, (b) this Amendment, and the Credit Agreement as
amended hereby, constitute legal, valid, and binding obligations of each Loan
Party, enforceable against each Loan Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws of general applicability
affecting the enforcement of creditors’ rights and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law); (c) the representations and warranties of the
Borrower and each other Loan Party contained in each Loan Document are true and
correct as of the date of this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; (d) no Default or
Event of Default exists under the Loan Documents; and (e) the Liens under the
Security Documents are valid and subsisting.
     Section 5. Effect on Credit Documents. Except as amended herein, the Credit
Agreement and all other Loan Documents remain in full force and effect as
originally executed. Nothing herein shall act as a waiver of any of the
Administrative Agent’s or any Lender’s rights under the Loan Documents as
amended, including the waiver of any default or event of default, however
denominated. The Borrower acknowledges and agrees that this Amendment shall in
no manner impair or affect the validity or enforceability of the Credit
Agreement. This Amendment

-4-



--------------------------------------------------------------------------------



 



is a Loan Document for the purposes of the provisions of the other Loan
Documents. Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Amendment may be a default or event of
default under the other Loan Documents.
     Section 6. Effectiveness. This Amendment shall become effective, and the
Credit Agreement shall be amended as provided for herein, upon the satisfaction
of the following conditions:
     (a) the Administrative Agent (or its counsel) shall have received
(i) counterparts hereof duly executed and delivered by a duly authorized officer
of the Borrower, each Guarantor, and by the Lenders whose consent is required to
effect the amendments and waiver contemplated hereby; and
     (b) the Administrative Agent shall have received, or shall concurrently
receive (i) for the account of each Lender that has delivered an executed
counterpart of this Amendment to the Administrative Agent (or its counsel) by
12:00 p.m. (Central time) on June 6, 2011, a consent fee equal to 12.5 basis
points on the amount of such executing Lender’s Commitment then in effect and
(ii) for the account of the applicable Person, payment of all other fees payable
in connection with this Amendment.
     Section 7. Reaffirmation of Guaranty. By its signature hereto, each
Guarantor represents and warrants that such Guarantor has no defense to the
enforcement of the Guaranty, and that according to its terms the Guaranty will
continue in full force and effect to guaranty the Borrower’s obligations under
the Credit Agreement and the other amounts described in the Guaranty following
the execution of this Amendment.
     Section 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     Section 9. Miscellaneous. The miscellaneous provisions set forth in
Article X of the Credit Agreement apply to this Amendment. This Amendment may be
signed in any number of counterparts, each of which shall be an original, and
may be executed and delivered by telecopier or other electronic imaging means.
     Section 10. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature pages follows.]

-5-



--------------------------------------------------------------------------------



 



     EXECUTED as of the first date above written.

            BASIC ENERGY SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Kenneth V. Huseman        President
and Chief Executive Officer     

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BASIC ENERGY SERVICES GP, LLC
ACID SERVICES, LLC
ADMIRAL WELL SERVICE, INC.
BASIC MARINE SERVICES, INC.
CHAPARRAL SERVICE, INC.
JETSTAR ENERGY SERVICES, INC.
JETSTAR HOLDINGS, INC.
JS ACQUISITION LLC
PERMIAN PLAZA, LLC
PLATINUM PRESSURE SERVICES, INC.
SLEDGE DRILLING CORP.
WILDHORSE SERVICES, INC.
XTERRA FISHING & RENTAL TOOLS CO.        By:   /s/ Kenneth V. Huseman        
Kenneth V. Huseman        President and Chief Executive Officer        BASIC
ENERGY SERVICES LP, LLC, as a
Guarantor
      By:   /s/ Jerry Tufly         Jerry Tufly        Sole Manager     

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BASIC ENERGY SERVICES, L.P.
      By:   BASIC ENERGY SERVICES GP,        LLC, its General Partner       
By:   BASIC ENERGY SERVICES,         INC., its Sole Member        By:   /s/
Kenneth V. Huseman         Kenneth V. Huseman        President        BASIC ESA,
INC.
FIRST ENERGY SERVICES COMPANY
GLOBE WELL SERVICE, INC.
HENNESSEY RENTAL TOOLS, INC.
LEBUS OIL FIELD SERVICE CO.
OILWELL FRACTURING SERVICES, INC.
SCH DISPOSAL, L.L.C.       By:   /s/ Kenneth V. Huseman         Kenneth V.
Huseman        President        TAYLOR INDUSTRIES, LLC
      By:   /s/ Kenneth V. Huseman         Kenneth V. Huseman        Chief
Executive Officer   

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Michelle D. Diggs         Name:   Michelle D. Diggs       
Title:   Agency Management Officer   

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender, L/C Issuer
and Swing Line Lender
      By:   /s/ Julie Castano         Name:   Julie Castano        Title:   Vice
President   

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Bobby Hamilton         Name:   Bobby Hamilton        Title:  
Vice President   

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Donald W. Herrick, Jr.         Name:   Donald W. Herrick, Jr.  
      Title:   Director     

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



            AMEGY BANK, N.A.
      By:   /s/ G. Scott Collins         Name:   G. Scott Collins       
Title:   Vice President     

Signature Page to Amendment No. 1 to Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:   /s/ Gary Culbertson         Name:   Gary Culbertson        Title:  
Vice President     

Signature Page to Amendment No. 1 to Credit Agreement

 